           Case 1:20-cv-07483-PAE Document 36 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    KATHERINE PONTIUS EBEL,

                                       Plaintiff,                       20 Civ. 7483 (PAE)
                        -v-
                                                                              ORDER
    G/O MEDIA, INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

         On December 30, 2020, plaintiff filed a motion to dismiss the defendants’ counterclaims

under Rule 12 of the Federal Rules of Civil Procedure. Dkt. 34. Accordingly, it is hereby

ORDERED that defendants, if they still intend to pursue those counterclaims,1 shall serve any

opposition to the motion to dismiss by January 20, 2021. Plaintiff’s reply, if any, shall be served

by February 3, 2021. At the time any reply is served, the moving party shall supply the Court

with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.

         SO ORDERED.


                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 4, 2021
       New York, New York




1
  Defendants’ counterclaims were included in their original answer, Dkt. 29, but not their answer
to plaintiff’s first amended complaint, Dkt. 31. Until defendants indicate otherwise, the Court,
like plaintiff, will construe defendants’ counterclaims as surviving the filing of plaintiff’s first
amended complaint and their answer to that complaint. Defendants are directed forthwith to file
a letter on the docket of this case reporting whether they intend to pursue the counterclaims.
